EXHIBIT 10.45
 


UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS, AND IT MAY NOT BE SOLD, TRANSFERRED OF OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR ANY EXEMPTION THEREFROM UNDER SAID ACT AND SUCH
LAWS AND THE RESPECTIVE RULES AND REGULATIONS THEREUNDER.


IMAGEWARE SYSTEMS, INC.


7.0% Convertible Note due February 14, 2009


$[_______]


November 14, 2008


FOR VALUE RECEIVED, the undersigned ImageWare Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware (herein called
the “Company”), hereby promises to pay to [___________], or order, the principal
sum of [define amount] ($_______) (with interest on the unpaid balance thereof
at the rate of 7.0% per annum from the date hereof), within three months
commencing on November 14, 2008.   Until the principal hereof shall have become
due and payable, interest will accrue and be added to the principal.


Payment of both principal and interest are to be made at the address shown on
the Company’s books or at such other place as the holder hereof shall designate
to the Company in writing, in lawful money of the United States of America.


In the event that interest or principal on this Note is not paid when due, then
the principal and accrued interest of the Note may be declared immediately due
and payable by the holder hereof. The Company agrees to pay, and save the holder
hereof harmless against any liability for, any expenses arising in connection
with the enforcement by the holder hereof of any of its rights under this Note.


This Note shall be convertible into securities of the Company as follows:


The principal amount of this Note plus accrued but unpaid interest thereon shall
be convertible, at the option of the holder thereof, at any time after date
hereof, into Common Stock.  The number of shares into which the Note is
convertible shall be calculated by dividing the total outstanding principal and
accrued but unpaid interest by $0.55 (Conversion Price).


The conversion of this Note into Common Stock shall be effected by the surrender
of this Note, duly endorsed in blank, at the office of the Corporation, with
written notice to the Corporation of the election to convert the same and shall
state therein the name or names in which the securities included in the shares
are to be issued. The Corporation shall, as soon as practicable thereafter,
issue and deliver to such holder certificates of Common Stock into which the
Note was converted.


The Conversion Price of the Stock shall be subject to adjustment to reflect any
stock splits.


This Note shall be construed and enforced in accordance with the laws of the
State of California.






IMAGEWARE  SYSTEMS, INC.






By:________________________________
Wayne Wetherell, SVP and CFO


 
 



